Citation Nr: 0922815	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-06 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Madison, Wisconsin


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for abdominal pain and left 
flank pain, incurred on August 4, 2005, and September 14 and 
17, 2005, at St. Anthony Medical Center (St. Anthony).


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel









INTRODUCTION

The Veteran served on active duty from October 1970 to 
September 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 administrative decisions 
by the VAMC located in Madison, Wisconsin, which denied 
claims for reimbursement for, or payment of, unauthorized 
medical expenses for treatment incurred on August 4, 2005, 
and September 14 and 17, 2005, at St. Anthony.

The Veteran indicated on his January 2007 VA Form 9 Appeal 
that he wanted to be scheduled for a hearing before a member 
of the Board.  Specifically, he indicated that he wanted to 
be scheduled for a Travel Board hearing.  The Veteran was 
scheduled for such a hearing for May 7, 2009.  He failed to 
appear at this hearing.  As he has not submitted good cause 
for his failure to report for this hearing or indicated that 
he would like to be rescheduled for another hearing, the 
Board finds that he need not be rescheduled for a hearing and 
will proceed to the merits of the claim. 

The Board notes that the Veteran indicated in October 2005 
that he was filing a claim for reimbursement for unauthorized 
medical expenses incurred on September 13, 2005 and September 
14, 2005.  The November 2005 administrative decision with 
regard to this claim determined that reimbursement would not 
be granted for the services the Veteran received on September 
14, 2005.  The treatment the Veteran received on September 
13, 2005 was not addressed in this administrative decision or 
in any other administrative decision of record.  The December 
2006 statement of the case (SOC), however, included the issue 
of entitlement to reimbursement for unauthorized medical 
expenses incurred on September 13, 2005 through September 14, 
2005.  Regardless, as a decision was not recently issued by 
the VAMC with regard to the issue of reimbursement for 
unauthorized medical expenses incurred on September 13, 2005, 
this claim must be referred back to the VAMC for proper 
adjudication in the appropriate form, as a rating decision or 
an administrative decision.  

FINDINGS OF FACT

1.  The Veteran received unauthorized medical care for 
abdominal pain and left flank pain on August 4, 2005, and 
September 14 and 17, 2005, at St. Anthony.

2.  The evidence of record reflects that the Veteran has no 
service-connected disabilities.

3.  The Veteran had coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment for abdominal pain and left 
flank pain, incurred on August 4, 2005, and September 14 and 
17, 2005, at St. Anthony have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became 
law.  Regulations implementing the VCAA were then published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2008).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, 
because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable to such 
claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the Veteran has had a fair opportunity 
to present arguments and evidence in support of his claim for 
reimbursement of medical expenses.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and 
the Veteran has had ample notice of what might be required or 
helpful to his case.  The Veteran was, in fact issued a VCAA 
letter in December 2006, which informed the Veteran that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim and that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  Additionally, the 
December 2006 SOC provided the Veteran with the governing 
laws and regulations, as well as the basis for the denial of 
his claim.  The Veteran was provided several opportunities to 
provide pertinent evidence in support of his claim.  Further 
development and further expending of VA's resources is not 
warranted.  The Board's decision to proceed in adjudicating 
this claim does not therefore prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).


II.  Analysis

The Veteran is seeking payment or reimbursement for the cost 
of unauthorized private medical expenses incurred August 4, 
2005, and September 14 and 17, 2005, at St. Anthony.  
Generally, the admission of a Veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2008).  The Veteran has asserted that he visited the 
emergency room on these occasions due to emergency kidney 
stone and gallbladder attacks that occurred during times when 
the Rockford VA Clinic was not open.  See notice of 
disagreement (NOD), November 2006.  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court 
noted that emergency medical care received from a non-VA 
hospital requires authorization pursuant to 38 C.F.R. § 
17.54.  The Veteran in Smith argued that his non-VA care was 
authorized because his VA treating physician had informed him 
that arrangements were made for him to be treated at a non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.  In this case, there is no 
evidence that the Veteran obtained proper authorization 
pursuant to 38 C.F.R. § 17.54 for payment of the private 
medical expenses he incurred on August 4, 2005, and September 
14 and 17, 2005, nor does the Veteran assert that he obtained 
proper authorization.  

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120, VA may reimburse Veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) For Veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
Veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a Veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2008).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);
(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2008).

In addition, a Veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the Veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the Veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2008).  

The record reflects that the Veteran presented to St. Anthony 
on August 4, 2005, with complaints of abdominal and chest 
pain.  X-rays were taken of the Veteran's abdomen and chest.  
These x-ray reports revealed constipation in the right colon 
as the only abnormality in the postoperative abdomen, and no 
acute cardiopulmonary process.  Computerized axial tomography 
(CT) scans revealed a normal pelvis with no change since the 
previous examination in 2003, and no changes in the abdomen 
since the previous examination with a right adrenal adenoma 
and bilateral parapelvic renal cysts.  On September 14, 2005, 
the Veteran was treated at St. Anthony for complaints of left 
flank pain.  He was noted as having left renal calculi with 
mild hydronephrosis and a right adrenal mass measuring 3.4 
centimeters.  On September 17, 2005, the Veteran presented to 
St. Anthony with complaints of abdominal pain.  He was 
diagnosed with epigastric  abdominal pain and dyspepsia.  The 
Veteran was also noted as having gallbladder sludge, mild 
gallbladder wall thickening, and a 3.7 centimeter right 
adnexal mass. 

The Board notes that the Veteran currently has no service-
connected disabilities, nor was he service connected for any 
disabilities at the time of this treatment, nor is he shown 
to have been participating in a rehabilitation program under 
38 U.S.C. ch. 31.  Thus, reimbursement is not available under 
the provisions of 38 U.S.C.A. § 1728(a).  

With regard to payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725, the Board notes that the 
Veteran did, in fact, have health insurance at the time he 
incurred these expenses.  Therefore, as section (g) of 38 
U.S.C.A. § 1725 requires that the Veteran have no coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment in order to 
receive reimbursement, the Board finds that reimbursement may 
not be authorized under 38 U.S.C.A. § 1725.  

The Board has considered the Veteran's argument that, had he 
known that VA restrictions regarding medical reimbursement 
would have caused him financial hardship, he would have 
discontinued his health insurance earlier.  See VA Form 9 
Appeal, January 2007.  However, the United States Supreme 
Court has held that persons dealing with the Government are 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations 'regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance.'  This holding has been 
specifically applied to knowledge of VA law and regulations 
by the Court.  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991), citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947).  Therefore, 
while the Board may be sympathetic to his argument, an 
alleged misunderstanding cannot provide a basis for awarding 
medical reimbursement.

The Board also notes that the Veteran indicated in the 
January 2007 VA Form 9 Appeal that the SOC reflects that he 
was in receipt of Medicare, which is false.  Regardless, the 
Board notes that the Veteran clearly had insurance coverage 
under the American Association of Retired Persons (AARP) at 
the time these medical expenses were incurred, and he has 
conceded that fact.  As such, the requirements of 38 U.S.C.A. 
§ 1725 have not been met.   

In summary, for the reasons stated above, reimbursement for 
medical treatment received on August 4, 2005, and September 
14 and 17, 2005, under the provisions of 38 U.S.C.A. § 1725 
and § 1728 must be denied.

In closing, the Board would also like to caution the Veteran 
that cancellation or discontinuation of a health insurance 
plan does not necessarily mean that future unauthorized 
medical expenses will be reimbursed.  All of the criteria 
under 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728 must be met 
for medical reimbursement to be granted.  Therefore, rather 
than presuming that any future unauthorized medical expenses 
will be reimbursed solely because he has discontinued his 
health plan, he is advised to consider the remaining criteria 
contained in these laws.


ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for abdominal pain and left 
flank pain, incurred on August 4, 2005, and September 14 and 
17, 2005, at St. Anthony is denied



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


